Title: To Thomas Jefferson from J. Louis Fernagus De Gelone, 5 October 1820
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


 Sir.
New York
Octob. 5. 1820.
I thank you much for your polite & encouraging letters. Nothing can be move conducive to my perseverance in procuring to America all the means of amelioration which I ardently wish to communicate, not certainly from a sense of interest. Brought up in Military Schools and Watched afterwards by rigid Parents, I got acquainted with the practical Science of Men, on the same plan on which Berthier (the Prince of Neufchatel) his father, his Brothers and The Letur were educated. The plan stands not so much upon reading as it does upon demonstration. Thus Mathematics, Architecture, The Cutting of Matter, in any shape, as from Joinery, & Carpenting; Melting, forging, Surveying, the construction of Canals, roads and bridges, are reduced to plain rules. Language also is Submitted to the same Mathematical principles, from the different powers of the human organs.—At last, the course embraces the grand Military evolutions of frederic the 2ond, folard, Guibert & Jomini. And the arrangement is so Simple, that almost any number may be taught together: it is Salande’s, Lancaster’s Pestalozzis’s, Bell’s system, which is now followed thro’ all Europe.I was lately invited to publish a Method on those principles. Books never suffice to convince; and a Man who introduces any thing new, labours under The disadvantage of not Judged at once.I may after few weeks publish a Sketch of The plan, and in the case, I Shall be very happy to send you a copy.I remain most respectfully Sir Your most humble obedient ServantFernagus De Gelone